Citation Nr: 0606831	
Decision Date: 03/09/06    Archive Date: 03/23/06	

DOCKET NO.  05-24 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a brain tumor, to 
include as a result of in-service exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission










FINDING OF FACT

A brain tumor classified as oligodendroglioma is not shown to 
be present during service or for many years thereafter, nor 
may it be associated in any way with the veteran's active 
military duty, including in-service exposure to herbicides.  


CONCLUSION OF LAW

Brain tumor was not incurred in or aggravated by active 
military service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

VA satisfied its duty to notify by means of a letter issued 
to the veteran in April 2004 and the subsequent rating action 
of June 2004 and the statement of the case of June 2005.  
These documents informed the veteran of the information and 
evidence required to substantiate the claim, and of his and 
the VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession, pertinent to the appeal, to 
VA.  As the April 2004 letter was issued prior to the RO's 
initial denial of the veteran's service connection claim in 
June 2004, the timing requirements of VCAA notification have 
been met.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records and post service clinical 
data.  The veteran has been afforded the opportunity for a 
personal hearing on appeal which he has declined.  The Board 
has carefully reviewed the veteran's statements and concludes 
that he has not identified further relevant evidence not 
already of record that could be obtained.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding pertinent evidence with 
respect to the issue on appeal.  In sum, the claims folder 
contains no evidence of the existence of previously 
unobtained medical records which discuss the etiology of the 
veteran's brain tumor.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and that no further 
development is required.  

Legal Criteria and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).  

Additionally, where a veteran served 90 (ninety) days or more 
during a period of war or during peacetime service after 
December 31, 1946, and malignant tumor of the brain becomes 
manifest to a degree of at least 10 percent within one year 
from the date of termination of service, such a disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disorder 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Further, under the provisions of 38 C.F.R. § 3.309(e), if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the diseases set forth in 
38 C.F.R. § 3.309(e) shall be service connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
that the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied.  These diseases include 
chloracne, Type II diabetes (also known as Type II diabetes 
or adult-onset diabetes), Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (including cancer of the lung, 
bronchus, larynx, or trachea), and soft tissue sarcoma.  
Brain tumor is not within the enumerated list.  See 38 C.F.R. 
§ 3.309(e).

According to 38 C.F.R. § 3.307(a)(6)(iii), a veteran, who 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam Era, shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  Service in Vietnam includes service on the waters 
offshore or service in other locations if the conditions of 
service involve duty of visitation in Vietnam.  38 C.F.R. 
§ 3.313(a) (2005).

Initially, the Board notes that the veteran, who served on 
active military duty from November 1966 to October 1968, had 
some service in Vietnam.  His military records confirm such 
service.  

Throughout the current appeal, the veteran has contended 
that, as a result of his Vietnam service, he was exposed to 
Agent Orange and subsequently developed a brain tumor.  The 
veteran has consistently expressed his opinion that his 
currently diagnosed brain tumor is the result of his 
in-service exposure to Agent Orange.  

Upon review, the Board concludes that the preponderance of 
the evidence is against the veteran's claim.  The service 
medical records are negative with respect to complaints, or 
findings, of significant brain pathology.  In fact, the first 
clinical indication of brain pathology was not recorded until 
late 2003.  Specifically, repeat magnetic resonance imaging 
completed between November and December 2003 reflects 
abnormalities in the insula on the left side of the veteran's 
brain.  Further, in January 2004, oligodendroglioma (Grade 
II) involving the left frontal region of the veteran's brain 
was confirmed.  

As noted above, the veteran is presumed to have been exposed 
to herbicides as a result of his Vietnam service.  However, 
the veteran cannot avail himself of the special Agent Orange 
presumptive provisions of the law because his current 
diagnosis does not involve one of the enumerated 
disabilities.  See 38 C.F.R. § 3.309(e).  In fact, the 
Secretary of VA, under the authority granted by the Agent 
Orange Act of 1991, has specifically determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era is not warranted for brain tumors.  See, Notice, 68 Fed. 
Reg. 27,630-27,641 (May 20, 2003).  

Furthermore, the Board acknowledges that the presumption is 
not the sole method for showing causation and that the 
veteran is not precluded from establishing service connection 
with proof of direct causation.  See Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).  However, there is no 
evidence in the present case that the veteran's brain tumor 
manifested itself during service or within one year following 
discharge.  In addition, there is no competent evidence of a 
nexus between the currently diagnosed brain tumor and the 
veteran's active military duty, including his in-service 
exposure to herbicides.  

The Board does not doubt the circumstances concerning the 
veteran's meritorious service in Vietnam during the Vietnam 
Era.  Importantly, however, the veteran, as a lay person, is 
not competent to express an opinion concerning the etiology 
of his brain tumor.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (which holds that a lay person is not competent to 
address the causation or etiology of a disability).  The fact 
of the matter remains that the claims folder contains no 
competent evidence associating the veteran's brain tumor, 
which began many years after his separation from active 
military duty, to such service, including his in-service 
exposure to herbicides.  Thus, the Board finds that the 
preponderance of the evidence is clearly against the 
veteran's claim.  The claim must therefore be denied.  


ORDER

Service connection for a brain tumor, to include as a result 
of in-service exposure to herbicides, is denied.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


